03/22/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0579


                                          DA 20-0579
                                     _________________

ALLAN G. HOLMS, a Montana Corporation
d/b/a HOLMS & ASSOCIATES,

             Plaintiff and Appellee,
                                                                   ORDER
      v.

MARK A. BRETZ,

             Defendant and Appellant.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s Opening Brief
filed on March 19, 2021, this Court has determined that the brief does not comply with
the following Rule.
       M. R. App. P. 12(1)(h) requires that the relevant judgment, order, findings of fact,
conclusions of law, jury instruction, ruling or decision from which the appeal is taken,
together with any written memorandum or rationale of the court, be contained in
Appellant’s brief to this Court. Although it makes reference to an attached appendix, the
appendix was not submitted, and Appellants’ brief does not include a copy of the relevant
judgment(s) or order(s).
       IT IS THEREFORE ORDERED that Appellant Mark A. Bretz shall file
electronically an appendix including the relevant judgment(s) or order(s) from the
District Court.    Pursuant to Rule 12(4) of the Temporary Electronic Filing Rules,
Appellant shall submit a paper copy of the appendix with each of the seven paper copies
of the electronically filed brief.
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the relevant judgment or order.
       The Clerk is directed to provide a true copy of this Order to counsel for the
Appellant and to all counsel of record.                                       Electronically signed by:
                                                                                     Beth Baker
                                                                         Justice, Montana Supreme Court
                                                                                  March 22 2021